Title: From George Washington to the United States Senate and House of Representatives, 15 January 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 15. January 1794.
          
          I lay before you, as being connected with the correspondence, already in your
            possession, between the Secretary of State and the Minister plenipotentiary of the
            French Republic, the copy of a Letter from that Minister of the 25th of December 1793;
            and a copy of the proceedings of the Legislature of the State of South Carolina.
          
            Go: Washington
          
        